RUBY TUESDAY, INC.


2003 STOCK INCENTIVE PLAN

(Amended and restated as of July 9, 2003)


TABLE OF CONTENTS

Page

--------------------------------------------------------------------------------

SECTION 1 DEFINITIONS 1    1.1        Definitions. 1 SECTION 2 THE STOCK
INCENTIVE PLAN 3    2.1        Purpose of the Plan. 3    2.2        Stock
Subject to the Plan. 3    2.3        Administration of the Plan. 3    2.4       
Eligibility and Limits. 3 SECTION 3 TERMS OF STOCK INCENTIVES 4    3.1       
Terms and Conditions of All Stock Incentives. 4    3.2        Terms and
Conditions of Options. 5         (a)       Option Price. 5         (b)      
Option Term. 5         (c)        Payment. 5         (d)       Conditions to the
Exercise of an Option. 6         (e)        Special Provisions for Certain
Substitute Options. 6    3.3        Terms and Conditions of Stock Appreciation
Rights. 6         (a)        Settlement. 6         (b)        Conditions to
Exercise. 6    3.4        Terms and Conditions of Stock Awards. 7    3.5       
Terms and Conditions of Dividend Equivalent Rights. 7         (a)       
Payment. 7         (b)        Conditions to Payment. 7    3.6        Terms and
Conditions of Performance Unit Awards. 7         (a)        Payment. 8
        (b)        Conditions to Payment. 8    3.7        Terms and Conditions
of Phantom Shares. 8         (a)        Payment. 8         (b)        Conditions
to Payment. 8    3.8        Treatment of Awards Upon Termination of Employment.
8 SECTION 4 RESTRICTIONS ON STOCK 8    4.1        Escrow of Shares. 8    4.2
       Forfeiture of Shares. 9    4.3        Restrictions on Transfer. 9 SECTION
5 GENERAL PROVISIONS 9    5.1       Withholding. 9    5.2        Changes in
Capitalization; Merger; Liquidation. 10    5.3        Cash Awards. 10    5.4
       Right to Terminate Employment. 10    5.5        Restrictions on Delivery
and Sale of Shares; Legends. 10    5.6        Non-alienation of Benefits. 11
   5.7        Termination and Amendment of the Plan. 11    5.8        Choice of
Law. 11    5.9        Effective Date of Plan. 11

--------------------------------------------------------------------------------

        Ruby Tuesday, Inc., formerly known as Morrison Restaurants Inc.,
originally adopted the Morrison Restaurants Inc. 1993 Non-Executive Stock
Incentive Plan, which was amended in March 1996 and renamed as the Morrison
Restaurants Inc. 1996 Non-Executive Stock Incentive Plan, and subsequently
amended in April 1999 to increase the maximum number of shares of common stock
available for grants of stock incentives. The purpose of this amendment and
restatement is to incorporate into one document, as of July 9, 2003, all
amendments to the Ruby Tuesday, Inc. 1996 Non-Executive Stock Incentive Plan
that have been adopted subsequent to the last amendment in March 1999, which
amendments include the renaming of the plan as the Ruby Tuesday, Inc. 2003 Stock
Incentive Plan.

        If the amendments incorporated with this amendment and restatement of
the Ruby Tuesday, Inc. 2003 Stock Incentive Plan are not approved by the
stockholders of Ruby Tuesday, Inc. within twelve (12) months from the date of
its adoption by the Board of Directors of Ruby Tuesday, Inc., the Ruby Tuesday,
Inc. 1996 Non-Executive Stock Incentive Plan shall remain in force and effect
pursuant to the terms in effect immediately prior to this amendment and
restatement.

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------


SECTION 1 DEFINITIONS

        1.1 Definitions. Whenever used herein, the masculine pronoun shall be
deemed to include the feminine, and the singular to include the plural, unless
the context clearly indicates otherwise, and the following capitalized words and
phrases are used herein with the meaning thereafter ascribed:

              (a)        “Board of Directors” means the board of directors of
the Company.

              (b)        “Cause” has the same meaning as provided in the
employment agreement between the Participant and the Company or, if applicable,
any affiliate of the Company on the date of Termination of Employment, or if no
such definition or employment agreement exists, “Cause” means conduct amounting
to (1) fraud or dishonesty against the Company or its affiliates, (2)
Participant’s willful misconduct, repeated refusal to follow the reasonable
directions of the board of directors of the Company or its affiliates, or
knowing violation of law in the course of performance of the duties of
Participant’s service with the Company or its affiliates, (3) repeated absences
from work without a reasonable excuse, (4) repeated intoxication with alcohol or
drugs while on the Company or affiliates’ premises during regular business
hours, (5) a conviction or plea of guilty or nolo contendere to a felony or a
crime involving dishonesty, or (6) a breach or violation of the terms of any
agreement to which Participant and the Company or its affiliates are party.

              (c)        “Change in Control” means any event that pursuant to
the Company’s Certificate of Incorporation, as amended from time to time,
requires the affirmative vote of the holders of not less than eighty percent
(80%) of the Voting Stock (as defined therein); provided, however, that no event
shall constitute a Change in Control if approved by the Board of Directors a
majority of whom are present directors and new directors. For purposes of the
preceding sentence, the term “present directors” means individuals who as of the
date this Plan is adopted were members of the Board of Directors and the term
“new directors” means any director whose election by the Board of Directors in
the event of vacancy or whose nomination for election was approved by a vote of
at least three-fourths of the directors then still in office who are present
directors and new directors; provided that any director elected to the Board of
Directors solely to avoid or settle a threatened or actual proxy contest shall
in no event be deemed to be a new director.

              (d)        “Code” means the Internal Revenue Code of 1986, as
amended.

              (e)        “Committee” means the committee appointed by the Board
of Directors to administer the Plan.

              (f)        “Company” means Ruby Tuesday, Inc., a Georgia
corporation, or its successor.

              (g)        “Disability” has the same meaning as provided in the
long-term disability plan or policy maintained or, if applicable, most recently
maintained, by the Company or, if applicable, any affiliate of the Company for
the Participant. If no long-term disability plan or policy was ever maintained
on behalf of the Participant, Disability shall mean that condition described in
Code Section 22(e)(3), as amended from time to time. In the event of a dispute,
the determination of Disability shall be made by the Board of Directors and
shall be supported by advice of a physician competent in the area to which such
Disability relates.

              (h)        “Disposition” means any conveyance, sale, transfer,
assignment, pledge or hypothecation, whether outright or as security, inter
vivos or testamentary, with or without consideration, voluntary or involuntary.

--------------------------------------------------------------------------------

-1-

--------------------------------------------------------------------------------

              (i)        “Dividend Equivalent Rights” means certain rights to
receive cash payments as described in Plan Section 3.5.

              (j)        “Fair Market Value” with regard to a date means the
closing price at which Stock shall have been sold on the last trading date prior
to that date as reported by a national securities exchange selected by the
Committee on which the shares of Stock are then actively traded and published in
The Wall Street Journal; provided that, for purposes of granting awards other
than Incentive Stock Options, Fair Market Value of the shares of Stock may be
determined by the Committee by reference to the average market value determined
over a period certain or as of specified dates, to a tender offer price for the
shares of Stock (if settlement of an award is triggered by such an event) or to
any other reasonable measure of fair market value.

              (k)        “Option” means a non-qualified stock option as
described in Plan Section 3.2.

              (l)        “Participant” means an individual who receives a Stock
Incentive hereunder.

              (m)        “Performance Unit Award” refers to a performance unit
award described in Plan Section 3.6.

              (n)        “Phantom Shares” refers to the rights described in Plan
Section 3.7.

              (o)        “Plan” means the Ruby Tuesday, Inc. 2003 Stock
Incentive Plan, as set forth herein; provided, however, that in the event that
the Company is replaced by a successor in interest, the title of the Plan shall
thereafter be the name of the successor in interest followed by the phrase “2003
Stock Incentive Plan.”

              (p)        “Stock” means the Company’s common stock, $.01 par
value.

              (q)        “Stock Appreciation Right” means a stock appreciation
right described in Plan Section 3.3.

              (r)        “Stock Award” means a stock award described in Plan
Section 3.4.

              (s)        “Stock Incentive Agreement” means an agreement between
the Company and a Participant or other documentation evidencing an award of a
Stock Incentive.

              (t)        “Stock Incentive Program” means a written agreement
established by the Committee pursuant to which Stock Incentives, other than
Options or Stock Appreciation Rights, are awarded under the Plan under uniform
terms, conditions and restrictions set forth in such written program.

              (u)        “Stock Incentives” means, collectively, Dividend
Equivalent Rights, Options, Performance Unit Awards, Phantom Shares, Stock
Appreciation Rights and Stock Awards.

              (v)        “Termination of Employment” means the termination of
the employee-employer relationship between a Participant and the Company and its
affiliates, regardless of the fact that severance or similar payments are made
to the Participant for any reason, including, but not by way of limitation, a
termination by resignation, discharge, death, Disability or retirement. The
Committee shall, in its absolute discretion, determine the effect of all matters
and questions relating to a Termination of Employment, including, but not by way
of limitation, the question of whether a leave of absence constitutes a
Termination of Employment, or whether a Termination of Employment is for Cause.


--------------------------------------------------------------------------------

-2-

--------------------------------------------------------------------------------


SECTION 2 THE STOCK INCENTIVE PLAN

        2.1 Purpose of the Plan.  The Plan is intended to (a) provide incentive
to certain officers and key employees of the Company and its affiliates to
stimulate their efforts toward the continued success of the Company and to
operate and manage the business in a manner that will provide for the long-term
growth and profitability of the Company; (b) encourage stock ownership by
certain officers and key employees by providing them with a means to acquire a
proprietary interest in the Company by acquiring shares of Stock or to receive
compensation which is based upon appreciation in the value of Stock; and (c)
provide a means of obtaining and rewarding key personnel.

        2.2 Stock Subject to the Plan. Subject to adjustment in accordance with
Section 5.2, 16,000,000 shares of Stock (the “Maximum Plan Shares”) are hereby
reserved exclusively for issuance pursuant to Stock Incentives. At no time shall
the Company have outstanding Stock Incentives and shares of Stock issued in
respect of Stock Incentives in excess of the Maximum Plan Shares. The shares of
Stock attributable to the nonvested, unpaid, unexercised, unconverted or
otherwise unsettled portion of any Stock Incentive that is forfeited or
cancelled or expires or terminates for any reason without becoming vested, paid,
exercised, converted or otherwise settled in full shall again be available for
purposes of the Plan. Notwithstanding the foregoing, the maximum aggregate
number of shares of the Stock from which grants or awards of Stock Incentives,
other than Options, may be made under the Plan shall not exceed twenty-five
percent (25%) of the Maximum Plan Shares.

        2.3 Administration of the Plan.  The Plan shall be administered by the
Committee.  The Committee shall have full authority in its discretion to
determine the officers and key employees of the Company or its affiliates to
whom Stock Incentives shall be granted and the terms and provisions of Stock
Incentives, subject to the Plan.  Subject to the provisions of the Plan, the
Committee shall have full and conclusive authority to interpret the Plan; to
prescribe, amend and rescind rules and regulations relating to the Plan; to
determine the terms and provisions of the respective Stock Incentive Agreements
or Stock Incentive Programs and to make all other determinations necessary or
advisable for the proper administration of the Plan.  The Committee’s
determinations under the Plan need not be uniform and may be made by it
selectively among persons who receive, or are eligible to receive, awards under
the Plan (whether or not such persons are similarly situated).  The Committee’s
decisions shall be final and binding on all Participants. As to any matter
involving a Participant who is not a “reporting person” for purposes of Section
16 of the Securities Exchange Act of 1934, the Committee may delegate to any
member of the Board of Directors or officer of the Company the administrative
authority to (a) interpret the provisions of the Participant’s Stock Incentive
Agreement and (b) determine the treatment of Stock Incentives upon a Termination
of Employment, as contemplated by Plan Section 3.8.

        The Committee shall consist of at least two members of the Board of
Directors each of whom shall qualify as a “non-employee director,” as defined in
Rule 16b-3 as promulgated under the Securities Exchange Act of 1934 and as an
“outside director,” within the meaning of Code Section 162(m) and the
regulations promulgated thereunder. The Board of Directors may from time to time
remove members from or add members to the Committee. Vacancies on the Committee
shall be filled by the Board of Directors.

        2.4 Eligibility and Limits. Stock Incentives may be granted only to
officers, directors, and employees of the Company or an affiliate; provided,
however, that directors of the Company who are not also employees of either the
Company or an affiliate shall not be eligible to receive Stock Incentives under
the Plan. To the extent required under Code Section 162(m) and the regulations
issued thereunder for compensation to be treated as qualified performance-based
compensation, the maximum number of shares of Stock with respect to which
Options or Stock Appreciation Rights may be granted during any single fiscal
year of the Company to any Participant who is a covered employee within the
meaning of Code Section 162(m) and the regulations promulgated thereunder (a
“Covered Employee”) shall not exceed 750,000, subject to adjustment in
accordance with Section 5.2. In applying this limitation, if an Option or Stock
Appreciation Right, or any portion thereof, granted to an employee is cancelled
or repriced for any reason, then the shares of Stock attributable to such
cancellation or repricing either shall continue to be counted as an outstanding
grant or shall be counted as a new grant, as the case may be, against the
Covered Employee’s individual limit for the applicable fiscal year.

--------------------------------------------------------------------------------

-3-

--------------------------------------------------------------------------------




SECTION 3 TERMS OF STOCK INCENTIVES

        3.1 Terms and Conditions of All Stock Incentives.

              (a)        The number of shares of Stock as to which a Stock
Incentive shall be granted shall be determined by the Committee in its sole
discretion, subject to the provisions of Section 2.2 as to the total number of
shares available for grants under the Plan.

              (b)        Each Stock Incentive shall either be evidenced by a
Stock Incentive Agreement in such form and containing such terms, conditions and
restrictions as the Committee may determine is appropriate or be made subject to
the terms of a Stock Incentive Program, containing such terms, conditions and
restrictions as the Committee may determine is appropriate. Each Stock Incentive
Agreement or Stock Incentive Program shall be subject to the terms of the Plan
and any provision contained in the Stock Incentive Agreement or Stock Incentive
Program that is inconsistent with the Plan shall be null and void.

              (c)        The date a Stock Incentive is granted shall be the date
on which the Committee has approved the terms and conditions of the Stock
Incentive and has determined the recipient of the Stock Incentive and the number
of shares covered by the Stock Incentive and has taken all such other action
necessary to complete the grant of the Stock Incentive.

              (d)        The Committee may provide in any Stock Incentive
Agreement or pursuant to any Stock Incentive Program (or subsequent to the award
of a Stock Incentive but prior to its expiration or cancellation, as the case
may be) that, in the event of a Change in Control, the Stock Incentive shall or
may be cashed out on the basis of any price not greater than the highest price
paid for a share of Stock in any transaction reported by the National
Association of Securities Dealer Automated Quotation System or any national
securities exchange selected by the Committee on which the shares of Stock are
then actively traded during a specified period immediately preceding or
including the date of the Change in Control or offered for a share of Stock in
any tender offer occurring during a specified period immediately preceding or
including the date the tender offer commences; provided that, in no case shall
any such specified period exceed one (1) year (the “Change in Control Price”).
For purposes of this Subsection, the cash-out of a Stock Incentive shall be
determined as follows:

                           (i)        Options shall be cashed out on the basis
of the excess, if any, of the Change in Control Price over the Exercise Price
with or without regard to whether the Option may otherwise be exercisable only
in part;

                           (ii)        Stock Awards and Phantom Shares shall be
cashed out in an amount equal to the Change in Control Price with or without
regard to any conditions or restrictions otherwise applicable to any such Stock
Incentive; and

                           (iii)        Stock Appreciation Rights, Dividend
Equivalent Rights and Performance Unit Awards shall be cashed out with or
without regard to any conditions or restrictions otherwise applicable to any
such Stock Incentive and the amount of the cash out shall be determined by
reference to the number of shares of Stock that would be required to pay the
Participant in kind for the value of the Stock Incentive as of the date of the
Change in Control multiplied by the Change in Control Price.

--------------------------------------------------------------------------------

-4-

--------------------------------------------------------------------------------

              (e)        Any Stock Incentive may be granted in connection with
all or any portion of a previously or contemporaneously granted Stock Incentive.
Exercise or vesting of a Stock Incentive granted in connection with another
Stock Incentive may result in a pro rata surrender or cancellation of any
related Stock Incentive, as specified in the applicable Stock Incentive
Agreement or Stock Incentive Program.

              (f)        Stock Incentives shall not be transferable or
assignable except by will or by the laws of descent and distribution and shall
be exercisable, during the Participant’s lifetime, only by the Participant; in
the event of the Disability of the Participant, by the legal representative of
the Participant; or in the event of the death of the Participant, by the
personal representative of the Participant’s estate or if no personal
representative has been appointed, by the successor in interest determined under
the Participant’s will.

        3.2 Terms and Conditions of Options. Each Option granted under the Plan
shall be evidenced by a Stock Incentive Agreement.

              (a)        Option Price.

                           (i)        Subject to adjustment in accordance with
Section 5.2 and the other provisions of this Section 3.2, the exercise price
(the “Exercise Price”) per share of Stock purchasable under any Option shall be
as set forth in the applicable Stock Incentive Agreement. With respect to each
grant of an Option to a Participant, the Exercise Price per share shall not be
less than its Fair Market Value on the date the Option is granted.

                           (ii)        For purposes of this Section 3.2(a), the
Fair Market Value of the Stock shall be determined (1) as of the date all of the
material terms of an Option are determinable, or (2) if the Option is awarded
pursuant to a formula under a then existing program established by the
Committee, as of a date no earlier than the later of sixty (60) days prior to
the date all of the material terms of the Option are determinable or sixty (60)
days following the date the program is established.

                           (iii)        Notwithstanding any other provision of
this Section 3.2(a), the Committee may continue to maintain the existing
Management Stock Option Program as in effect on September 30, 1999 or in any
modified form; provided, however, that no such modified form shall contain
pricing terms more favorable than those as in effect under the Management Stock
Option Program on September 30, 1999.

                           (iv)        Notwithstanding any other provision in
the Plan, following the grant of an Option, no amendment shall be made to reduce
the price of the Option, except an adjustment as described in Section 5.2,
without the prior approval of the stockholders of the Company.

              (b)        Option Term. The term of an Option shall be as
specified in the applicable Stock Incentive Agreement; provided, however that no
Option granted to a Participant shall be exercisable after the expiration of ten
(10) years from the date the Option is granted.

              (c)        Payment.  Payment for all shares of Stock purchased
pursuant to exercise of an Option shall be made in any form or manner authorized
by the Committee in the Stock Incentive Agreement or by amendment thereto,
including, but not limited to, cash or, if the Stock Incentive Agreement
provides, (i) by delivery to the Company of a number of shares of Stock which
have been owned by the holder for at least six (6) months prior to the date of
exercise having an aggregate Fair Market Value of not less than the product of
the Exercise Price multiplied by the number of shares the Participant intends to
purchase upon exercise of the Option on the date of delivery; (ii) in a cashless
exercise through a broker; or (iii) by having a number of shares of Stock
withheld, the Fair Market Value of which as of the date of exercise is
sufficient to satisfy the Exercise Price. In its discretion, but subject to any
and all restrictions under applicable law, the Committee also may authorize (at
the time an Option is granted or thereafter) Company financing to assist the
Participant as to payment of the Exercise Price on such terms as may be offered
by the Committee in its discretion. Payment shall be made at the time that the
Option or any part thereof is exercised, and no shares shall be issued or
delivered upon exercise of an option until full payment has been made by the
Participant.  The holder of an Option, as such, shall have none of the rights of
a stockholder.

--------------------------------------------------------------------------------

-5-

--------------------------------------------------------------------------------

              (d)        Conditions to the Exercise of an Option.  Each Option
granted under the Plan shall be exercisable by whom, at such time or times, or
upon the occurrence of such event or events, and in such amounts, as the
Committee shall specify in the Stock Incentive Agreement; provided, however,
that subsequent to the grant of an Option, the Committee, at any time before
complete termination of such Option, may accelerate the time or times at which
such Option may be exercised in whole or in part, including, without limitation,
upon a Change in Control and may permit the Participant or any other designated
person to exercise the Option, or any portion thereof, for all or part of the
remaining Option term notwithstanding any provision of the Stock Incentive
Agreement to the contrary.

              (e)        Special Provisions for Certain Substitute Options. 
Notwithstanding anything to the contrary in this Section 3.2, any Option issued
in substitution for an option previously issued by another entity, which
substitution occurs in connection with a transaction to which Code
Section 424(a) is applicable, may provide for an exercise price computed in
accordance with such Code Section and the regulations thereunder and may contain
such other terms and conditions as the Committee may prescribe to cause such
substitute Option to contain as nearly as possible the same terms and conditions
(including the applicable vesting and termination provisions) as those contained
in the previously issued option being replaced thereby.

        3.3 Terms and Conditions of Stock Appreciation Rights. Each Stock
Appreciation Right granted under the Plan shall be evidenced by a Stock
Incentive Agreement. A Stock Appreciation Right may be granted in connection
with all or any portion of a previously or contemporaneously granted Stock
Incentive or not in connection with a Stock Incentive. A Stock Appreciation
Right shall entitle the Participant to receive the excess of (a) the Fair Market
Value of a specified or determinable number of shares of the Stock at the time
of payment or exercise over (b) a specified price (i) which, in the case of a
Stock Appreciation Right granted in connection with an Option, shall be not less
than the Exercise Price for that number of shares and (ii) which, in the case of
a Stock Appreciation Right that is granted to a Participant who is then a
Covered Employee, shall not be less than the Fair Market Value of the Stock at
the time of the award. A Stock Appreciation Right granted in connection with a
Stock Incentive may only be exercised to the extent that the related Stock
Incentive has not been exercised, paid or otherwise settled. The exercise of a
Stock Appreciation Right granted in connection with a Stock Incentive shall
result in a pro rata surrender or cancellation of any related Stock Incentive to
the extent the Stock Appreciation Right has been exercised.

              (a)        Settlement. Upon settlement of a Stock Appreciation
Right, the Company shall pay to the Participant the appreciation in cash or
shares of Stock (valued at the aggregate Fair Market Value on the date of
payment or exercise) as provided in the Stock Incentive Agreement or, in the
absence of such provision, as the Committee may determine.

              (b)        Conditions to Exercise. Each Stock Appreciation Right
granted under the Plan shall be exercisable or payable at such time or times, or
upon the occurrence of such event or events, and in such amounts, as the
Committee shall specify in the Stock Incentive Agreement; provided, however,
that subsequent to the grant of a Stock Appreciation Right, the Committee, at
any time before complete termination of such Stock Appreciation Right, may
accelerate the time or times at which such Stock Appreciation Right may be
exercised or paid in whole or in part.

--------------------------------------------------------------------------------

-6-

--------------------------------------------------------------------------------

        3.4 Terms and Conditions of Stock Awards.

              (a)        The number of shares of Stock subject to a Stock Award
and restrictions or conditions on such shares, if any, shall be as the Committee
determines, and the certificate for such shares shall bear evidence of any
restrictions or conditions. Subsequent to the date of the grant of the Stock
Award, the Committee shall have the power to permit, in its discretion, an
acceleration of the expiration of an applicable restriction period with respect
to any part or all of the shares awarded to a Participant. Subject to
Subsections (b) and (c) below, the Committee may require a cash payment from the
Participant in an amount no greater than the aggregate Fair Market Value of the
shares of Stock awarded determined at the date of grant in exchange for the
grant of a Stock Award or may grant a Stock Award without the requirement of a
cash payment.

              (b)        Any Stock Award containing forfeitability provisions
shall vest over a period of no less than three (3) years.

              (c)        Any Stock Award that does not contain forfeitability
provisions shall be granted only in lieu of salary or cash bonus otherwise
payable to a Participant and may be granted at up to a fifteen percent (15%)
discount to the Fair Market Value of the Stock as of the date of grant only if
the Stock is subject to material restrictions on transferability.

        3.5 Terms and Conditions of Dividend Equivalent Rights. A Dividend
Equivalent Right shall entitle the Participant to receive payments from the
Company in an amount determined by reference to any cash dividends paid on a
specified number of shares of Stock to Company stockholders of record during the
period such rights are effective. The Committee may impose such restrictions and
conditions on any Dividend Equivalent Right as the Committee in its discretion
shall determine, including the date any such right shall terminate and may
reserve the right to terminate, amend or suspend any such right at any time.

              (a)        Payment. Payment in respect of a Dividend Equivalent
Right may be made by the Company in cash or shares of Stock (valued at Fair
Market Value on the date of payment) as provided in the Stock Incentive
Agreement or Stock Incentive Program or, in the absence of such provision, as
the Committee may determine.

              (b)        Conditions to Payment. Each Dividend Equivalent Right
granted under the Plan shall be payable at such time or times, or upon the
occurrence of such event or events, and in such amounts, as the Committee shall
specify in the applicable Stock Incentive Agreement or Stock Incentive Program;
provided, however, that subsequent to the grant of a Dividend Equivalent Right,
the Committee, at any time before complete termination of such Dividend
Equivalent Right, may accelerate the time or times at which such Dividend
Equivalent Right may be paid in whole or in part.

        3.6 Terms and Conditions of Performance Unit Awards. A Performance Unit
Award shall entitle the Participant to receive, at a specified future date,
payment of an amount equal to all or a portion of the value of a specified or
determinable number of units (stated in terms of a designated or determinable
dollar amount per unit) granted by the Committee. At the time of the grant, the
Committee must determine the base value of each unit, the number of units
subject to a Performance Unit Award, the performance factors applicable to the
determination of the ultimate payment value of the Performance Unit Award and
the period over which Company performance shall be measured. The Committee may
provide for an alternate base value for each unit under certain specified
conditions.


--------------------------------------------------------------------------------

-7-

--------------------------------------------------------------------------------

              (a)        Payment. Payment in respect of Performance Unit Awards
may be made by the Company in cash or shares of Stock (valued at Fair Market
Value on the date of payment) as provided in the applicable Stock Incentive
Agreement or Stock Incentive Program or, in the absence of such provision, as
the Committee may determine.

              (b)        Conditions to Payment. Each Performance Unit Award
granted under the Plan shall be payable at such time or times, or upon the
occurrence of such event or events, and in such amounts, as the Committee shall
specify in the applicable Stock Incentive Agreement or Stock Incentive Program;
provided, however, that subsequent to the grant of a Performance Unit Award, the
Committee, at any time before complete termination of such Performance Unit
Award, may accelerate the time or times at which such Performance Unit Award may
be paid in whole or in part.

        3.7 Terms and Conditions of Phantom Shares. Phantom Shares shall entitle
the Participant to receive, at a specified future date, payment of an amount
equal to all or a portion of the Fair Market Value of a specified number of
shares of Stock at the end of a specified period. At the time of the grant, the
Committee shall determine the factors which will govern the portion of the
rights so payable, including, at the discretion of the Committee, any
performance criteria that must be satisfied as a condition to payment.

              (a)        Payment. Payment in respect of Phantom Shares may be
made by the Company in cash or shares of Stock (valued at Fair Market Value on
the date of payment) as provided in the applicable Stock Incentive Agreement or
Stock Incentive Program or, in the absence of such provision, as the Committee
may determine.

              (b)        Conditions to Payment. Each Phantom Share granted under
the Plan shall be payable at such time or times, or upon the occurrence of such
event or events, and in such amounts, as the Committee shall specify in the
applicable Stock Incentive Agreement or Stock Incentive Program; provided,
however, that subsequent to the grant of a Phantom Share, the Committee, at any
time before complete termination of such Phantom Share, may accelerate the time
or times at which such Phantom Share may be paid in whole or in part.

        3.8 Treatment of Awards Upon Termination of Employment. Any award under
this Plan to a Participant who suffers a Termination of Employment may be
cancelled, accelerated, paid or continued, as provided in the Stock Incentive
Agreement or Stock Incentive Program or, in the absence of such provision, as
the Committee may determine; provided that, a Participant who continues in the
service of Morrison Fresh Cooking, Inc. or Morrison Health Care, Inc.
immediately following a spin-off of either such Subsidiary shall not be deemed
to have incurred a Termination of Service solely by reason of the spin-off. The
portion of any award exercisable in the event of continuation or the amount of
any payment due under a continued award may be adjusted by the Committee to
reflect the Participant’s period of service from the date of grant through the
date of the Participant’s Termination of Employment or such other factors as the
Committee determines are relevant to its decision to continue the award.


SECTION 4 RESTRICTIONS ON STOCK

        4.1 Escrow of Shares. Any certificates representing the shares of Stock
issued under the Plan shall be issued in the Participant’s name, but, if the
applicable Stock Incentive Agreement or Stock Incentive Program so provides, the
shares of Stock shall be held by a custodian designated by the Committee (the
“Custodian”). Each applicable Stock Incentive Agreement or Stock Incentive
Program providing for transfer of shares of Stock to the Custodian shall appoint
the Custodian as the attorney-in-fact for the Participant for the term specified
in the applicable Stock Incentive Agreement or Stock Incentive Program, with
full power and authority in the Participant’s name, place and stead to transfer,
assign and convey to the Company any shares of Stock held by the Custodian for
such Participant, if the Participant forfeits the shares under the terms of the
applicable Stock Incentive Agreement or Stock Incentive Program.  During the
period that the Custodian holds the shares subject to this Section, the
Participant shall be entitled to all rights, except as provided in the
applicable Stock Incentive Agreement or Stock Incentive Program, applicable to
shares of Stock not so held. Any dividends declared on shares of Stock held by
the Custodian shall, as the Committee may provide in the applicable Stock
Incentive Agreement or Stock Incentive Program, be paid directly to the
Participant or, in the alternative, be retained by the Custodian until the
expiration of the term specified in the applicable Stock Incentive Agreement or
Stock Incentive Program and shall then be delivered, together with any proceeds,
with the shares of Stock to the Participant or to the Company, as applicable.


--------------------------------------------------------------------------------

-8-

--------------------------------------------------------------------------------

        4.2 Forfeiture of Shares. Notwithstanding any vesting schedule set forth
in any Stock Incentive Agreement or Stock Incentive Program, in the event that
the Participant violates a noncompetition agreement as set forth in the Stock
Incentive Agreement or Stock Incentive Program, all Stock Incentives and shares
of Stock issued to the holder pursuant to the Plan shall be forfeited; provided,
however, that the Company shall return to the holder the lesser of any
consideration paid by the Participant in exchange for Stock issued to the
Participant pursuant to the Plan or the then Fair Market Value of the Stock
forfeited hereunder.

        4.3 Restrictions on Transfer. The Participant shall not have the right
to make or permit to exist any Disposition of the shares of Stock issued
pursuant to the Plan except as provided in the Plan or the applicable Stock
Incentive Agreement or Stock Incentive Program. Any Disposition of the shares of
Stock issued under the Plan by the Participant not made in accordance with the
Plan or the applicable Stock Incentive Agreement or Stock Incentive Program
shall be void. The Company shall not recognize, or have the duty to recognize,
any Disposition not made in accordance with the Plan and the applicable Stock
Incentive Agreement or Stock Incentive Program, and the shares so transferred
shall continue to be bound by the Plan and the applicable Stock Incentive
Agreement or Stock Incentive Program.


SECTION 5 GENERAL PROVISIONS

        5.1 Withholding.  The Company shall deduct from all cash distributions
under the Plan any taxes required to be withheld by federal, state or local
government. Whenever the Company proposes or is required to issue or transfer
shares of Stock under the Plan or upon the vesting of any Stock Award, the
Company shall have the right to require the recipient to remit to the Company an
amount sufficient to satisfy any federal, state and local withholding tax
requirements prior to the delivery of any certificate or certificates for such
shares or the vesting of such Stock Award. A Participant may pay the withholding
tax in cash, or, if the applicable Stock Incentive Agreement or Stock Incentive
Program provides, a Participant may elect to have the number of shares of Stock
he is to receive reduced by, or with respect to a Stock Award, tender back to
the Company, the smallest number of whole shares of Stock which, when multiplied
by the Fair Market Value of the shares of Stock determined as of the Tax Date
(defined below), is sufficient to satisfy federal, state and local, if any,
withholding taxes arising from exercise or payment of a Stock Incentive (a
“Withholding Election”). A Participant may make a Withholding Election only if
both of the following conditions are met:

              (a)        The Withholding Election must be made on or prior to
the date on which the amount of tax required to be withheld is determined (the
“Tax Date”) by executing and delivering to the Company a properly completed
notice of Withholding Election as prescribed by the Committee; and


--------------------------------------------------------------------------------

-9-

--------------------------------------------------------------------------------

              (b)        Any Withholding Election made will be irrevocable;
however, the Committee may in its sole discretion disapprove and give no effect
to the Withholding Election.

        5.2 Changes in Capitalization; Merger; Liquidation.

              (a)         The number of shares of Stock reserved for the grant
of Options, Dividend Equivalent Rights, Performance Unit Awards, Phantom Shares,
Stock Appreciation Rights and Stock Awards; the number of shares of Stock
reserved for issuance upon the exercise or payment, as applicable, of each
outstanding Option, Dividend Equivalent Right, Performance Unit Award, Phantom
Share and Stock Appreciation Right and upon vesting or grant, as applicable, of
each Stock Award; the Exercise Price of each outstanding Option and the
specified number of shares of Stock to which each outstanding Dividend
Equivalent Right, Phantom Share and Stock Appreciation Right pertains shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Stock resulting from a subdivision or combination of shares or the
payment of an ordinary stock dividend in shares of Stock to holders of
outstanding shares of Stock or any other increase or decrease in the number of
shares of Stock outstanding effected without receipt of consideration by the
Company.

              (b)        In the event of a merger, consolidation, extraordinary
dividend (including a spin-off), reorganization or other change in the corporate
structure of the Company or its Stock or tender offer for shares of Stock, the
Committee, in its sole discretion, may make such adjustments with respect to
awards and take such other action as it deems necessary or appropriate to
reflect or in anticipation of such merger, consolidation, extraordinary
dividend, reorganization, other change in corporate structure or tender offer,
including, without limitation, the substitution of new awards, the termination
or adjustment of outstanding awards, the acceleration of awards or the removal
of restrictions on outstanding awards. Any adjustment pursuant to this
Section 5.2 may provide, in the Committee’s discretion, for the elimination
without payment therefor of any fractional shares that might otherwise become
subject to any Stock Incentive.

              (c)        The existence of the Plan and the Stock Incentives
granted pursuant to the Plan shall not affect in any way the right or power of
the Company to make or authorize any adjustment, reclassification,
reorganization or other change in its capital or business structure, any merger
or consolidation of the Company, any issue of debt or equity securities having
preferences or priorities as to the Stock or the rights thereof, the dissolution
or liquidation of the Company, any sale or transfer of all or any part of its
business or assets, or any other corporate act or proceeding.

        5.3 Cash Awards.  The Committee may, at any time and in its discretion,
grant to any holder of a Stock Incentive the right to receive, at such times and
in such amounts as determined by the Committee in its discretion, a cash amount
which is intended to reimburse such person for all or a portion of the federal,
state and local income taxes imposed upon such person as a consequence of the
receipt of the Stock Incentive or the exercise of rights thereunder.

        5.4 Right to Terminate Employment.  Nothing in the Plan or in any Stock
Incentive shall confer upon any Participant the right to continue as an employee
or officer of the Company or any of its affiliates or affect the right of the
Company or any of its affiliates to terminate the Participant’s employment at
any time.

        5.5 Restrictions on Delivery and Sale of Shares; Legends.  Each Stock
Incentive is subject to the condition that if at any time the Committee, in its
discretion, shall determine that the listing, registration or qualification of
the shares covered by such Stock Incentive upon any securities exchange or under
any state or federal law is necessary or desirable as a condition of or in
connection with the granting of such Stock Incentive or the purchase or delivery
of shares thereunder, the delivery of any or all shares pursuant to such Stock
Incentive may be withheld unless and until such listing, registration or
qualification shall have been effected.  If a registration statement is not in
effect under the Securities Act of 1933 or any applicable state securities laws
with respect to the shares of Stock purchasable or otherwise deliverable under
Stock Incentives then outstanding, the Committee may require, as a condition of
exercise of any Option or as a condition to any other delivery of Stock pursuant
to a Stock Incentive, that the Participant or other recipient of a Stock
Incentive represent, in writing, that the shares received pursuant to the Stock
Incentive are being acquired for investment and not with a view to distribution
and agree that the shares will not be disposed of except pursuant to an
effective registration statement, unless the Company shall have received an
opinion of counsel that such disposition is exempt from such requirement under
the Securities Act of 1933 and any applicable state securities laws.  The
Company may include on certificates representing shares delivered pursuant to a
Stock Incentive such legends referring to the foregoing representations or
restrictions or any other applicable restrictions on resale as the Company, in
its discretion, shall deem appropriate.


--------------------------------------------------------------------------------

-10-

--------------------------------------------------------------------------------

        5.6 Non-alienation of Benefits. Other than as specifically provided with
regard to the death of a Participant, no benefit under the Plan shall be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge; and any attempt to do so shall be void. No such benefit
shall, prior to receipt by the Participant, be in any manner liable for or
subject to the debts, contracts, liabilities, engagements or torts of the
Participant.

        5.7 Termination and Amendment of the Plan. The Board of Directors may,
at any time, amend or terminate the Plan without stockholder approval; provided,
however that the Board of Directors shall condition any material amendment on
the approval of the stockholders of the Company. No such termination or
amendment without the consent of the holder of a Stock Incentive shall adversely
affect the rights of the Participant under such Stock Incentive.

        5.8 Choice of Law. The laws of the State of Georgia shall govern the
Plan, to the extent not preempted by federal law.

        5.9 Effective Date of Plan. The Plan, as amended and restated, shall
become effective upon the date the Plan is approved by the Board of Directors.


RUBY TUESDAY, INC.

By: /s/ Samuel E. Beall, III
Title: Chairman and Chief Executive Officer


ATTEST:

/s/Daniel T. Cronk
Secretary
              [CORPORATE SEAL]



::ODMA\PCDOCS\ATL\691020\3


--------------------------------------------------------------------------------

-11-

--------------------------------------------------------------------------------